 



EXHIBIT 10.A
AMENDMENT NO. 2 TO
RECEIVABLES PURCHASE AGREEMENT
          AMENDMENT NO. 2, dated as of October 4, 2007, to the RECEIVABLES
PURCHASE AGREEMENT dated as of October 6, 2006 and amended by Amendment No. 1
dated as of December 1, 2006 (the “Amended Agreement”), among SNG FUNDING
COMPANY, L.L.C., a Delaware limited liability company, SOUTHERN NATURAL GAS
COMPANY, a Delaware corporation, as initial Servicer, STARBIRD FUNDING
CORPORATION and the other funding entities from time to time party hereto as
Investors, BNP PARIBAS, NEW YORK BRANCH, and the other financial institutions
from time to time party hereto as Managing Agents, and BNP PARIBAS, NEW YORK
BRANCH, as Program Agent.
Preliminary Statement
          The parties hereto have agreed to modify the Amended Agreement in
certain respects as set forth herein in accordance with Section 13.1 of the
Amended Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree, as follows:
ARTICLE 1 DEFINITIONS
          1.1 Definitions. Unless defined elsewhere herein, capitalized terms
used in this Amendment shall have the meanings assigned to such terms in the
Amended Agreement, as amended hereby.
ARTICLE 2 AMENDMENT
          2.1 Amendment to Exhibit I. Exhibit I to the Amended Agreement is
hereby amended as follows:
          (a) To amend and restate the definition of the term “Commitment
Termination Date” contained therein to read in its entirety as follows:
          “Commitment Termination Date” means October 3, 2008, unless such date
is extended with the consent of the parties hereto.
ARTICLE 3 MISCELLANEOUS
          3.1 Representations and Warranties.
          (a) Each Seller Party hereby represents and warrants to the Program
Agent, the Managing Agents and the Investors, as to itself that the
representations and warranties of such Seller Party set forth in Section 5.1 of
the Amended Agreement are true and correct in all

 



--------------------------------------------------------------------------------



 



material respects on and as of the date hereof as though made on and as of such
date and after giving effect to this Amendment; and
          (b) Seller hereby represents and warrants to the Program Agent, the
Managing Agents and the Investors that, as of the date hereof and after giving
effect to this Amendment, no event has occurred and is continuing that
constitutes an Amortization Event or Potential Amortization Event.
          3.2 Effectiveness. The amendment set forth in Article 2 hereof shall
be effective when this Amendment or a counterpart hereof shall have been
executed and delivered by Seller, Servicer, the Managing Agents and the Program
Agent and consented to by the Conduit Investors and the Required Committed
Investors.
          3.3 Amendments and Waivers. This Amendment may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of Section 13.1 of the Amended Agreement.
          3.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          3.5 Continuing Effect; No Other Amendments. Except to the extent
expressly stated herein, all of the terms and provisions of the Amended
Agreement are and shall remain in full force and effect. This Amendment shall
not constitute a novation of the Amended Agreement, but shall constitute an
amendment thereof. This Amendment shall constitute a Transaction Document.
          3.6 CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
[SIGNATURE PAGES FOLLOW]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

            SNG FUNDING COMPANY, L.L.C.
      By:   SNG Finance Company, L.L.C., its Manager             By:   /s/ John
J. Hopper         Name:   John J. Hopper        Title:             SOUTHERN
NATURAL GAS COMPANY, as Servicer
      By:   /s/ John J. Hopper         Name:   John J. Hopper        Title:  
Vice President & Treasurer         
BNP PARIBAS, acting through its New York Branch, as Program Agent and as
Managing Agent for the Starbird Investor Group

      By:   /s/ Sean Reddington         Name:   Sean Reddington        Title:  
Managing Director              By:   /s/ Michael Gonik         Name:   Michael
Gonik        Title:   Director     

CONSENTED TO:

         
STARBIRD FUNDING CORPORATION,
as a Conduit Purchaser

      By:   /s/ R. Douglas Donaldson         Name:   R. Douglas Donaldson       
Title:   Treasurer       

[Signature pages to Amendment No. 2 to
SNG Receivables Purchase Agreement]

 



--------------------------------------------------------------------------------



 



         
BNP PARIBAS, acting through its New York Branch,
as Committed Investor

      By:   /s/ Sean Reddington         Name:   Sean Reddington        Title:  
Managing Director              By:   /s/ Michael Gonik         Name:   Michael
Gonik        Title:   Director       

[Signature pages to Amendment No. 2 to
SNG Receivables Purchase Agreement]

 